RPS Energy 309 Reading Road, Henley-on-Thames, Oxfordshire, RG9 IEL, United Kingdom T #44 (0) 1491 415400F #44 (0) 1491 415415E rpshen@rpsgroup.comW www.rpsgroup.com FX Energy, Inc. 3006 Highland Drive 206 Salt Lake City, Utah 8410 United States of America 16th March 2015 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS We hereby consent to the use of the name RPS Energy and of references to RPS Energy and to the inclusion of and references to our Evaluation of Polish Gas Assets dated February 23, 2015, or information contained therein, prepared for FX Energy, Inc., in the FX Energy, Inc., annual report on Form 10-K for the year ended 31st December 2014, and the incorporation by reference to the reports prepared by RPS Energy into FX Energy, Inc.'s previously filed registration statements listed below: Form SEC File No. Effective Date S-3 333-182288 August 1, 2012 S-8 333-176973 September 23, 2011 RPS Energy Consultants Limited /s/ Gordon Taylor Gordon Taylor Director, Head of Subsurface
